DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2021 has been entered.
Status of Claims 
This is in reply to the claim amendments and remarks of the RCE filed January 11, 2021. 
Claims 1, 8, and 15 have been amended and claims 2, 7, and 14 have been cancelled.
Claims 1, 3-6, 8-13, and 15-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 and 35 USC 101 rejections. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With regard to the limitations of claims 1, 3-6, 8-13, and 15-20, Applicant argues that the claims are patent eligible under 35 USC 101 because the pending claims are not directed toward an abstract idea and integrate the abstract idea into practical application. The Examiner respectfully disagrees. The Examiner has already set forth a prima facie case under 35 USC 101. The Examiner has clearly shown the claim limitations directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the remaining limitations and additional elements do not amount to significantly more than the abstract idea. The Applicant makes the mere allegation that the claims are eligible without pointing out what limitations make the claims eligible or provide any reasoning to support the Applicant’s claim. In addition, the Applicant’s claimed limitations are analyzing video data to make determinations, where the results are merely displayed so a human user can take action, which is directed towards the abstract idea of Organizing Human Activity. The Examiner further asserts that capturing a picture merely adds insignificant extra solution and merely adds the words apply it with the judicial exception. The Examiner points to the rejection below (See PEG 2019 and MPEP 2106.05). Applicant’s arguments are not persuasive.
With regard to the limitations of claims 1, 3-6, 8-13, and 15-20, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. The Examiner further asserts that Johnson et al. Figure 5 item 535 at least shows a picture of a person of interest in the identified incident and/or customer service opportunity. The Examiner 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6, 8-13, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 8-14 are directed toward a process, claims 15-20 are directed toward a product, and claims 1-6 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), independent claim 1 apply video analytics to the received images and/or videos in order to identify security incidents occurring in the facility and to identify customer service opportunities occurring in the facility; using the video analytics, capturing a picture of a person of interest in the identified security incidents and/or a picture of a person of interest in the identified customer service opportunities; monitor current locations of staff within the facility using real time location tracking; determine, upon identifying by the video analytics a security incident occurring in the facility, a workflow sequence for responding to the security incident including identifying an appropriate staff member to respond to the security incident based at least in part upon their current location within the facility; determine, upon identifying by the video analytics a customer service opportunity occurring in the facility, a workflow sequence for responding to the customer service opportunity including identifying an appropriate staff member to respond to the customer service opportunity based at least in part upon their current location within the facility; display the workflow sequence for responding to the security incident and the picture of a person of interest in the identified security incident on a first user interface corresponding to a mobile device carried by the appropriate staff member for responding to the security incident; and display the workflow sequence for responding to the customer service opportunity and the picture of a person of interest in the identified customer service opportunity on a second user interface corresponding to a mobile device carried by the appropriate staff member for responding to the customer service opportunity (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in independent claim 1 
Independent claim 8 is directed toward receiving images and/or videos captured by one or more cameras of a facility; applying video analytics to the received images and/or videos in order to identify, security incidents occurring in the facility and to identify customer service opportunities occurring in the facility; using the video analytics to capture a picture of a person of interest in the identified security incidents and/or a picture of a person of interest in the identified customer service opportunities; identifying by the video analytics a security incident within the facility and a customer service opportunity within the facility; monitoring current locations of staff within the facility using real time location tracking; for the identified security incident, determining an appropriate staff member to respond to the identified security incident based at least in part upon their current location within the facility; and transmitting instructions for responding to the identified security incident for display on a display of a mobile device carried by the appropriate staff member for responding to the security incident along with the picture of the person of interest in the identified security incident; and for the identified customer service opportunity, determining an appropriate staff member to respond to the identified customer service opportunity based at least in part upon their current location within the facility; and transmitting instructions for responding to the identified customer service opportunity for display on a display of a mobile device carried out by the appropriate staff member for responding to the customer service opportunity along with the picture of the person of interest in the identified customer service opportunity (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in independent claim 8 are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing video data to determine security or customer service events and displaying steps a human user to take to address the security and customer service event, which is managing relationships and interactions in a business environment. The Applicant’s claimed limitations are analyzing video data to determine customer service and security events to display what a human user should do to address the customer service and security event, which is directed towards the abstract idea of Organizing Human Activity.
Independent claim 15 is directed toward monitor current locations of staff members within a facility using real time location tracking; applying video analytics to identify security incidents occurring in the facility and to identify customer service opportunities occurring in the facility; applying the video analytics to capture a picture of a person of interest in the identified security incidents occurring in the facility and/or a picture of a person of interest in the identified customer service opportunities occurring in the facility; upon identifying by the video analytics a security incident occurring in the facility: determine an appropriate staff member to respond to the identified security incident based at least in part upon their current location within the facility; and transmit instructions for upon identifying by the video analytics a customer service opportunity occurring in the facility: determine an appropriate staff member to respond to the identified customer service opportunity based at least in part upon their current location within the facility; and transmit instructions for responding to the identified customer service opportunity and the picture of the person of interest in the identified customer service opportunity for display on a display of a mobile device carried by the appropriate staff member for responding to the customer service opportunity (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in independent claim 15 are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing video data to determine security or customer service events and displaying steps a human user to take to address the security and customer service event, which is managing relationships and interactions in a business environment. The Applicant’s claimed limitations are analyzing video data to determine customer service and security events to display what a human user should do to address the customer service and security event, which is directed towards the abstract idea of Organizing Human Activity.
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “receive images and/or videos captured by one or more cameras of a facility; capturing a picture; monitor current locations of staff within the facility using real time location tracking; display the workflow sequence for responding to the security 
In addition, dependent claims 3-6, 9-13, and 16-20 further narrow the abstract idea and dependent claims 4-6, 12, and 19 additionally recite “an action performed automatically by the computing device; and an action performed manually by staff in the facility” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “mobile device, beacons, and unattended objects” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05).

The claimed “computing device, processor, executable instructions, memory, facility, cameras, first/second user interface, mobile device, beacons, non-transitory computer readable medium, computer readable instructions, and unattended object” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 8-13; System claims 1 and 3-6; and Product claims 15-20 recite computing device, processor, executable instructions, memory, facility, cameras, first/second user interface, mobile 
In addition, claims 3-6, 9-13, and 16-20 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 4-6, 12, and 19 additionally recite “an action performed automatically by the computing device; and an action performed manually by staff in the facility; send, upon identifying 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-6: Claim 1 recites “the one or more cameras”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claims 1-6: Claim 1 recites “the facility”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8, 10, 12-13, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2015/0187038 A1) in view of Flynn (US 2003/0122667 A1).

Regarding Claims 1, 8, and 15: Johnson et al. teach a computing device for providing “incident management” and customer service, comprising: a memory; and a processor configured to execute executable instructions stored in the memory to (See Figure 1, Figure 3, Figure 10, Paragraph 0019, Paragraph 0054, Paragraphs 0117-0118, and claim 1): 
receive images and/or videos captured by one or more cameras of a facility  (See Figure 1, Figure 2, Figure 3, Figure 10 – “optical image captured, Visual/optical”, Paragraph 0014 – “video or capture picture images and input”, Paragraph 0043 – “input such as sound, video, graphics or GPS data”, Paragraph 0048 – “a camera to take video or still pictures in order to capture the real-world environment of a plurality of hospital rooms with a plurality of patients undergoing in-patient care within the aforementioned hospital rooms”, Paragraph 0100, Paragraph 0117, and claim 1); 
apply video analytics to the received images and/or videos in order to identify incidents occurring in the facility (See Figure 1, Figure 2, Figure 3, Figure 6, Paragraph 0017 – identifying missing information for care management and escalating workflows to attain missing information”, Paragraph 0020, Paragraph 0027 – “alerts the stakeholder as to a missed visit”, Paragraph 0048, Paragraph 0053, Paragraph 0088 – “A missed visit (designated "o"), such as at 1000 hours 699 is likewise indicated and alarmed with a set point, for example, at 50 minutes in a 60 minute period for reminding the particular care provider”, Paragraph 0109, Paragraph 0101 – “patient may request a service response 755 to be in-person. A plurality of requests 756 may be sent as used for typically provided services such as a meal request 757 at a specific time or another service anytime”, claim 34, and the Examiner interprets the missed visits and requests for additional care by the patient to be the incidents);
and to identify customer service opportunities occurring in the facility (See Figure 1, Figure 2, Figure 3, Figure 5, Figure 8, Paragraph 0007 – “identifies provider-patient interaction, routine care, clinician-patient contact”, Paragraph 0048, Paragraph 0072 – “Hospitality and lower skilled care providers 470 may be rounding, scheduled, or called to a location 475 or 480 by the system”, Paragraph 0077 – “The care stakeholder is provided instruction in graphical, text, and/or audio form. For example, a request to recheck location is highlighted 530, IV bag with a highlight 531, and patient bed angle setting or rails position 535”, Paragraph 0093, Paragraph 0096 – “Hospital staff coverage 720 is scheduled at time period 721”, Paragraph 0106 – “Clinical rounding 810”, and the Examiner interprets the regularly scheduled coverage to be the customer service opportunities); 
using the video analytics, capturing a picture of a person of interest in the identified security incidents and/or a picture of a person of interest in the identified customer 535”, Figure 6, Figure 10, Paragraph 0024 – “ongoing patient monitoring and reporting such that updates synchronize and publish to mobile devices, communication centers, and health care providers in the form of text, picture, video”, Paragraph 0048, Paragraph 0073 – “take a picture as well as to receive and display a graphic”, Paragraphs 0074-0075, and claim 22);
monitor current locations of staff within the facility using real time location tracking (See Figure 1, Figure 3, Figure 7, Figure 10, Paragraph 0006, Paragraph 0014 – “stakeholder schedule coverage”, Paragraph 0024 – “schedule real-time availability”, Paragraph 0054, Paragraph 0056, Paragraph 0065 – “the care provider 440 was present in patient location for a duration 445”, Paragraph 0094 – “hospital staff 720 or patient visitors 740 may be scheduled for coverage”, Paragraph 0098 – “patient to nurse ratio 722 within a particular location”, Paragraph 0099 – “A second visitor `n` provides coverage from 1300 hours to 2000 hours”, claim 1, and the Examiner interprets that Figure 1 shows the real time location of a nurse in the facility providing coverage);
determine, upon identifying by the video analytics an incident occurring in the facility, a workflow sequence for responding to the incident (See Figure 1, Figure 2, Figure 3, Figure 6, Figure 10, Paragraph 0017 – “identifying missing information for care management and escalating workflows to attain missing information”, Paragraph 0020 – “identifies one or more deviations from the defined protocol”, Paragraph 0027 – “alerts the stakeholder as to a missed visit”, Paragraph 0087 – “workflow reminders during a shift if protocols are not going to be met”, Paragraph 0088 – “A missed visit (designated "o"), such as at 1000 hours 699 is likewise indicated and alarmed with a set point, for example, at 50 minutes in a 60 minute period for reminding the particular care provider”, and claim 1); 
including identifying an appropriate staff member to respond to the incident based at least in part upon their current location within the facility (See Figure 1, Figure 2, Figure 3, Figure 6, Figure 10, Paragraph 0017 – “identifying missing information for care management and escalating workflows to attain missing information”, Paragraph 0027 – “alerts the stakeholder as to a missed visit”, Paragraph 0054, Paragraph 0057, Paragraph 0087 – “workflow reminders during a shift if protocols are not going to be met”, Paragraph 0088 – “A missed visit (designated "o"), such as at 1000 hours 699 is likewise indicated and alarmed with a set point, for example, at 50 minutes in a 60 minute period for reminding the particular care provider”, and claim 1);
determine, upon identifying by the video analytics a customer service opportunity occurring in the facility, a workflow sequence for responding to the customer service opportunity (See Figure 5, Figure 8, Paragraph 0007 – “identifies provider-patient interaction, routine care, clinician-patient contact”, Paragraph 0072 – “Hospitality and lower skilled care providers 470 may be rounding, scheduled, or called to a location 475 or 480 by the system”, Paragraph 0077 – “The care stakeholder is provided instruction in graphical, text, and/or audio form. For example, a request to recheck location is highlighted 530, IV bag with a highlight 531, and patient bed angle setting or rails position 535”, Paragraph 0093, Paragraph 0096 – “Hospital staff coverage 720 is scheduled at time period 721”, and Paragraph 0106 – “Clinical rounding 810
including identifying an appropriate staff member to respond to the customer service opportunity based at least in part upon their current location within the facility (See Figure 5, Paragraph 0052 – “displaying the next steps in treatment, work flow and actionable instructions to the user”, Paragraph 0054, Paragraph 0057, Paragraph 0063 – “provides adaptive workflow 365 in response to the state of the care delivery. Protocol may include any number of medical treatment options”, Paragraph 0065 – “the care provider 440 was present in patient location for a duration 445”, Paragraph 0077 – “The care stakeholder is provided instruction in graphical, text, and/or audio form. For example, a request to recheck location is highlighted 530, IV bag with a highlight 531, and patient bed angle setting or rails position 535”, Paragraph 0078 – “Clinical workflow 575 is indicated by three tasks 577, 579, 581”, and claim 1);
display the workflow sequence for responding to the incident and the picture of a person of interest in the identified incident on a first user interface corresponding to a mobile device carried by the appropriate staff member for responding to the incident (See Figure 1, Figure 2, Figure 3, Figure 5 – “535”, Figure 6, Figure 10, Paragraph 0017 – “identifying missing information for care management and escalating workflows to attain missing information”, Paragraph 0027 – “alerts the stakeholder as to a missed visit”, Paragraph 0087 – “workflow reminders during a shift if protocols are not going to be met”, Paragraph 0088 – “A missed visit (designated "o"), such as at 1000 hours 699 is likewise indicated and alarmed with a set point, for example, at 50 minutes in a 60 minute period for reminding the particular care provider
and display the workflow sequence for responding to the customer service opportunity and the picture of a person of interest in the identified customer service opportunity on a second user interface corresponding to a mobile device carried by the appropriate staff member for responding to the customer service opportunity (See Figure 5 – “535”, Paragraph 0052 – “displaying the next steps in treatment, work flow and actionable instructions to the user”, Paragraph 0063 – “provides adaptive workflow 365 in response to the state of the care delivery. Protocol may include any number of medical treatment options”, Paragraph 0077 – “The care stakeholder is provided instruction in graphical, text, and/or audio form. For example, a request to recheck location is highlighted 530, IV bag with a highlight 531, and patient bed angle setting or rails position 535”, Paragraph 0078 – “Clinical workflow 575 is indicated by three tasks 577, 579, 581”, and claim 1). 

Johnson et al. do not specifically disclose providing security, identify security incidents, and display the workflow sequence for responding to the “security incident”. However, Flynn further teaches providing security, identify security incidents, and display the workflow sequence for responding to the “security incident” (See Figure 2, Figure 3, Abstract – “alert security personnel to the display of ongoing security events at a station. The controller may also be coupled to a paging system to generate pages for security personnel that identify a station where a security event is occurring so the security officer may observe the station during the incident”, Paragraph 0023 – “determine whether alarm events are occurring at station 10”, Paragraph 0031 – “evaluate a received event message and determine a priority level for the event (block 104). The server may then generate an alert message that identifies the station, the event, and the priority assigned to the event (block 108). At a security controller, the received alert messages are parsed and the assigned priorities used to determine the type of control action to perform (block 112) … a security officer notification action (block 128)”, and Claim 1).
The teachings of Johnson et al. and Flynn are related because both are monitoring customer locations to make customer service / security decisions. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the tacking and monitoring system of Johnson et al. to incorporate the security incidents of Flynn in order to ensure people in the monitored locations are receiving appropriate attention and care, thereby ensuring satisfaction. 

Regarding Claim 3: Johnson et al. in view of Flynn teach the limitations of claim 1. Johnson et al. further teach wherein the video analytics includes facial recognition of people in the facility (See Figure 1, Figure 8, Abstract, Paragraph 0108 – “system 800 implement facial recognition … facial recognition and identification”, and claim 1). 

Regarding Claim 4: Johnson et al. in view of Flynn teach the limitations of claim 1. Johnson et al. further teach wherein the video analytics includes detection of unattended objects in the facility (See Figure 5, Paragraph 0052 – “displaying the next steps in treatment, work flow and actionable instructions to the user”, Paragraph 0063 – “provides adaptive workflow 365 in response to the state of the care delivery. Protocol may include any number of medical treatment options”, Paragraph 0077 – “The care stakeholder is provided instruction in graphical, text, and/or audio form. For example, a request to recheck location is highlighted 530, IV bag with a highlight 531, and patient bed angle setting or rails position 535”, Paragraph 0078 – “Clinical workflow 575 is indicated by three tasks 577, 579, 581”, claim 1, and the Examiner interprets the unattended objects to be the IV bag or patient bed angle for example). 

Regarding Claim 5: Johnson et al. in view of Flynn teach the limitations of claim 1. Johnson et al. further teach wherein the workflow sequence for responding to the incident and the workflow sequence for responding to the customer service opportunity each include: an action performed automatically by the computing device; and an action performed manually by staff in the facility (See Figure 5, Paragraph 0017 – “identifying missing information for care management and escalating workflows to attain missing information”, Paragraph 0027 – “alerts the stakeholder as to a missed visit”, Paragraph 0052 – “displaying the next steps in treatment, work flow and actionable instructions to the user”, Paragraph 0063 – “provides adaptive workflow 365 in response to the state of the care delivery. Protocol may include any number of medical treatment options”, Paragraph 0077 – “The care stakeholder is provided instruction in graphical, text, and/or audio form. For example, a request to recheck location is highlighted 530, IV bag with a highlight 531, and patient bed angle setting or rails position 535”, Paragraph 0078 – “Clinical workflow 575 is indicated by three tasks 577, 579, 581”, Paragraph 0087 – “workflow reminders during a shift if protocols are not going to be met”, Paragraph 0088 – “A missed visit (designated "o"), such as at 1000 hours 699 is likewise indicated and alarmed with a set point, for example, at 50 minutes in a 60 minute period for reminding the particular care provider”, claim 1, and the Examiner interprets the action performed 
Johnson et al. do not specifically disclose security incidents. However, Flynn further teaches security incidents (See Figure 2, Figure 3, Abstract – “alert security personnel to the display of ongoing security events at a station. The controller may also be coupled to a paging system to generate pages for security personnel that identify a station where a security event is occurring so the security officer may observe the station during the incident”, Paragraph 0023 – “determine whether alarm events are occurring at station 10”, Paragraph 0031 – “evaluate a received event message and determine a priority level for the event (block 104). The server may then generate an alert message that identifies the station, the event, and the priority assigned to the event (block 108). At a security controller, the received alert messages are parsed and the assigned priorities used to determine the type of control action to perform (block 112) … a security officer notification action (block 128)”, and Claim 1).
The teachings of Johnson et al. and Flynn are related because both are monitoring customer locations to make customer service / security decisions. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the monitoring system of Johnson et al. to incorporate the security incidents of Flynn in order to ensure people in the monitored locations are receiving appropriate attention and care, thereby ensuring satisfaction.

Regarding Claim 6: Johnson et al. in view of Flynn teach the limitations of claim 1. Johnson et al. further teach wherein the processor is configured to execute the instructions to: 
send, upon identifying the incident occurring in the facility, a location of the incident and directions to the location of the incident to the mobile device carried by the staff member determined to be the appropriate staff member to respond to the incident (See Figure 1, Figure 2, Figure 3, Figure 6, Figure 10, Paragraph 0017 – “identifying missing information for care management and escalating workflows to attain missing information”, Paragraph 0027 – “alerts the stakeholder as to a missed visit”, Paragraph 0043 – “GPS data”, Paragraph 0054 – “geo-locations such as rooms 105”, Paragraph 0056 – “uses the mobile device 230 to locate the patient in geo-location”, Paragraph 0059 – “a location inference of the picture source, such as from mobile device 340 and derivation of other assets such as the IV 315 or bed 305 orientation”, Paragraph 0087 – “workflow reminders during a shift if protocols are not going to be met”, Paragraph 0088 – “A missed visit (designated "o"), such as at 1000 hours 699 is likewise indicated and alarmed with a set point, for example, at 50 minutes in a 60 minute period for reminding the particular care provider”, and claim 1); 
and send, upon identifying the customer service opportunity occurring in the facility, a location of the customer service opportunity and directions to the location of the customer service opportunity to the mobile device carried by the staff member determined to be the appropriate staff member to respond to the customer service opportunity (See Figure 1, Figure 5, Paragraph 0043 – “GPS data”, Paragraph 0052 – “displaying the next steps in treatment, work flow and actionable instructions to the user”, Paragraph 0054 – “geo-locations such as rooms 105”, Paragraph 0056 – “uses the mobile device 230 to locate the patient in geo-location”, Paragraph 0059 – “a location inference of the picture source, such as from mobile device 340 and derivation of other assets such as the IV 315 or bed 305 orientation”, Paragraph 0063 – “provides adaptive workflow 365 in response to the state of the care delivery. Protocol may include any number of medical treatment options”, Paragraph 0077 – “The care stakeholder is provided instruction in graphical, text, and/or audio form. For example, a request to recheck location is highlighted 530, IV bag with a highlight 531, and patient bed angle setting or rails position 535”, Paragraph 0078 – “Clinical workflow 575 is indicated by three tasks 577, 579, 581”, and claim 1). 

Johnson et al. do not specifically disclose security incidents. However, Flynn further teaches security incidents (See Figure 2, Figure 3, Abstract – “alert security personnel to the display of ongoing security events at a station. The controller may also be coupled to a paging system to generate pages for security personnel that identify a station where a security event is occurring so the security officer may observe the station during the incident”, Paragraph 0023 – “determine whether alarm events are occurring at station 10”, Paragraph 0031 – “evaluate a received event message and determine a priority level for the event (block 104). The server may then generate an alert message that identifies the station, the event, and the priority assigned to the event (block 108). At a security controller, the received alert messages are parsed and the assigned priorities used to determine the type of control action to perform (block 112) … a security officer notification action (block 128)”, and Claim 1).


Regarding Claim 10: Johnson et al. in view of Flynn teach the limitations of claim 8. Johnson et al. further teach wherein the method includes identifying the current locations of the staff in the facility on a map of a floorplan of the facility (See Figure 1, Figure 3, Figure 7, Figure 10, Paragraph 0006, Paragraph 0014 – “stakeholder schedule coverage”, Paragraph 0024 – “schedule real-time availability”, Paragraph 0056, Paragraph 0065 – “the care provider 440 was present in patient location for a duration 445”, Paragraph 0094 – “hospital staff 720 or patient visitors 740 may be scheduled for coverage”, Paragraph 0098 – “patient to nurse ratio 722 within a particular location”, Paragraph 0099 – “A second visitor `n` provides coverage from 1300 hours to 2000 hours”, claim 1, and the Examiner interprets that Figure 1 shows the real time location of a nurse on a floor plan of the facility). 

Regarding Claim 12: Johnson et al. in view of Flynn teach the limitations of claim 8. Johnson et al. further teach wherein the real time location tracking is performed using beacons located in the facility (See Figure 1, Figure 3, Figure 7, Figure 10, Paragraph 0006, Paragraph 0014 – “stakeholder schedule coverage”, Paragraph 0024 – “schedule real-time availability”, Paragraph 0054, Paragraph 0056, Paragraph 0065 – “the care provider 440 was present in patient location for a duration 445”, Paragraph 0094 – “hospital staff 720 or patient visitors 740 may be scheduled for coverage”, Paragraph 0098 – “patient to nurse ratio 722 within a particular location”, Paragraph 0099 – “A second visitor `n` provides coverage from 1300 hours to 2000 hours”, and claim 1). 

Regarding Claim 13: Johnson et al. in view of Flynn teach the limitations of claim 8. Johnson et al. do not specifically disclose the following. However, Flynn further teaches upon identifying multiple security incidents occurring in the facility concurrently: determining a priority level of each respective security incident; and prioritizing the deployment of the staff to the multiple security incidents based on the priority level of each respective security incident (See Figure 2, Figure 3, Abstract – “alert security personnel to the display of ongoing security events at a station. The controller may also be coupled to a paging system to generate pages for security personnel that identify a station where a security event is occurring so the security officer may observe the station during the incident”, Paragraph 0023 – “determine whether alarm events are occurring at station 10”, Paragraph 0031 – “evaluate a received event message and determine a priority level for the event (block 104). The server may then generate an alert message that identifies the station, the event, and the priority assigned to the event (block 108). At a security controller, the received alert messages are parsed and the assigned priorities used to determine the type of control action to perform (block 112) … a security officer notification action (block 128)”, and Claim 1).


Regarding Claim 19: Johnson et al. in view of Flynn teach the limitations of claim 15. Johnson et al. further teach wherein the identified “customer service opportunity” corresponds to an unattended object in the facility (See Figure 5, Paragraph 0024, Paragraph 0052 – “displaying the next steps in treatment, work flow and actionable instructions to the user”, Paragraph 0063 – “provides adaptive workflow 365 in response to the state of the care delivery. Protocol may include any number of medical treatment options”, Paragraph 0077 – “The care stakeholder is provided instruction in graphical, text, and/or audio form. For example, a request to recheck location is highlighted 530, IV bag with a highlight 531, and patient bed angle setting or rails position 535”, Paragraph 0078 – “Clinical workflow 575 is indicated by three tasks 577, 579, 581”, Paragraph 0094, and claim 1). 
Johnson et al. do not specifically disclose security incidents. However, Flynn further teaches security incidents (See Figure 2, Figure 3, Abstract – “alert security personnel to the display of ongoing security events at a station. The controller may also be coupled to a paging system to generate pages for security personnel that identify a station where a security event is occurring so the security officer may observe the station during the incident”, Paragraph 0023 – “determine whether alarm events are occurring at station 10”, Paragraph 0031 – “evaluate a received event message and determine a priority level for the event (block 104). The server may then generate an alert message that identifies the station, the event, and the priority assigned to the event (block 108). At a security controller, the received alert messages are parsed and the assigned priorities used to determine the type of control action to perform (block 112) … a security officer notification action (block 128)”, and Claim 1).
The teachings of Johnson et al. and Flynn are related because both are monitoring customer locations to make customer service / security decisions. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the monitoring system of Johnson et al. to incorporate the security incidents of Flynn in order to ensure people in the monitored locations are receiving appropriate attention and care, thereby ensuring satisfaction.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2015/0187038 A1) in view of Flynn (US 2003/0122667 A1) and further in view of Whillock (US 2009/0146829 A1).

Regarding Claim 9: Johnson et al. in view of Flynn teach the limitations of claim 8. Johnson et al. further teach: 
determining the appropriate staff member for responding to the identified incident includes determining the staff member “in the area” to the identified incident (See Figure 1, Figure 2, Figure 3, Figure 6, Figure 10, Paragraph 0017 – “identifying missing information for care management and escalating workflows to attain missing information”, Paragraph 0027 – “alerts the stakeholder as to a missed visit”, Paragraph 0043 – “GPS data”, Paragraph 0054 – “geo-locations such as rooms 105”, Paragraph 0056 – “uses the mobile device 230 to locate the patient in geo-location”, Paragraph 0059 – “a location inference of the picture source, such as from mobile device 340 and derivation of other assets such as the IV 315 or bed 305 orientation”, Paragraph 0087 – “workflow reminders during a shift if protocols are not going to be met”, Paragraph 0088 – “A missed visit (designated "o"), such as at 1000 hours 699 is likewise indicated and alarmed with a set point, for example, at 50 minutes in a 60 minute period for reminding the particular care provider”, and claim 1); 
and determining the appropriate staff member for responding to the identified customer service opportunity includes determining the staff member “in the area” to the identified customer service opportunity (See Figure 1, Figure 5, Paragraph 0043 – “GPS data”, Paragraph 0052 – “displaying the next steps in treatment, work flow and actionable instructions to the user”, Paragraph 0054 – “geo-locations such as rooms 105”, Paragraph 0056 – “uses the mobile device 230 to locate the patient in geo-location”, Paragraph 0059 – “a location inference of the picture source, such as from mobile device 340 and derivation of other assets such as the IV 315 or bed 305 orientation”, Paragraph 0063 – “provides adaptive workflow 365 in response to the state of the care delivery. Protocol may include any number of medical treatment options”, Paragraph 0077 – “The care stakeholder is provided instruction in graphical, text, and/or audio form. For example, a request to recheck location is highlighted 530, IV bag with a highlight 531, and patient bed angle setting or rails position 535”, Clinical workflow 575 is indicated by three tasks 577, 579, 581”, and claim 1). 

Johnson et al. do not specifically disclose security incidents or determining the staff member closest to an incident. However, Flynn further teaches security incidents (See Figure 2, Figure 3, Abstract – “alert security personnel to the display of ongoing security events at a station. The controller may also be coupled to a paging system to generate pages for security personnel that identify a station where a security event is occurring so the security officer may observe the station during the incident”, Paragraph 0023 – “determine whether alarm events are occurring at station 10”, Paragraph 0031 – “evaluate a received event message and determine a priority level for the event (block 104). The server may then generate an alert message that identifies the station, the event, and the priority assigned to the event (block 108). At a security controller, the received alert messages are parsed and the assigned priorities used to determine the type of control action to perform (block 112) … a security officer notification action (block 128)”, and Claim 1).
The teachings of Johnson et al. and Flynn are related because both are monitoring customer locations to make customer service / security decisions. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the monitoring system of Johnson et al. to incorporate the security incidents of Flynn in order to ensure people in the monitored locations are receiving appropriate attention and care, thereby ensuring satisfaction.
determine the closest person with skills and or authority to respond when an incident occurs at a particular location”, Paragraph 0007 – “determining the closest person with respect to an incident, and passing an alert message in an emergency situation within a defined area”, Paragraph 0033, Paragraph 0034, and claim 1).
The teachings of Johnson et al., Flynn, and Whillock are related because all are monitoring persons locations to make customer service / security decisions. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the monitoring system of Johnson et al. in view of Flynn to incorporate the determining the closest responder of Whillock in order to ensure people in the monitored locations are receiving appropriate attention and care in the quickest amount of time, thereby ensuring satisfaction.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2015/0187038 A1) in view of Flynn (US 2003/0122667 A1) and further in view of Papke et al. (US 2011/0231419 A1).

Regarding Claim 11: Johnson et al. in view of Flynn teach the limitations of claim 10. Johnson et al. in view of Flynn do not specifically disclose the following. However, Papke et al. further teach wherein the map includes a heat mapping of current occupancy levels in the facility (See Figure 10A, Figure 10B, Paragraph 0054 – “a heatmap module 166 which may implement track and/or dwell time heatmapping”, Paragraph 0071, Paragraph 0097 – “FIG. 10A is an image illustrating a track “heatmap” in a commercial location. FIG. 10B is an image illustrating a dwell heatmap in a commercial location”, Paragraphs 0098-0099, and Paragraph 0127). 
The teachings of Johnson et al., Flynn, and Papke et al. are related because all are monitoring customer locations to make customer service / security decisions. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the monitoring system of Johnson et al. in view of Flynn to incorporate the heatmap of Papke et al. in order to more appropriately determine how customers are interacting with products in a store, thereby allowing for better store optimization.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2015/0187038 A1) in view of Flynn (US 2003/0122667 A1) and further in view of Ogasawara (US 2002/0016740 A1).

Regarding Claim 16: Johnson et al. in view of Flynn teach the limitations of claim 15. 
Johnson et al. in view of Flynn do not specifically disclose the following. However, Ogasawara further teaches wherein the identified customer service opportunity corresponds to a person identified as a VIP entering the facility (See Figure 1, Figure 3, Figure 4, Paragraph 0009 – “large dollar volume purchasers (VIP customers) a retail store manager might want to personally assist that customer and host the customer's store visit from initially greeting the customer as they enter the store”, Paragraph 0011 – “VIP customers can thus be identified as having entered the store and can also be identified as they move from department-to-department within the store”, Paragraph 0034 – “identify important, or VIP, customers as soon as they enter a particular establishment”, and claim 1). 
The teachings of Johnson et al., Flynn, and Ogasawara are related because all are monitoring persons locations to make customer service / security decisions. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the monitoring system of Johnson et al. in view of Flynn to incorporate the identification of VIP customers of Ogasawara in order to ensure VIP customers in the monitored locations are receiving appropriate attention and care, thereby ensuring satisfaction.

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2015/0187038 A1) in view of Flynn (US 2003/0122667 A1) and further in view of Elbling et al. (US 2016/0284142 A1).

Regarding Claim 17: Johnson et al. in view of Flynn teach the limitations of claim 15. 
Johnson et al. in view of Flynn do not specifically disclose the following. However, Elbling et al. further teach wherein the identified security incident corresponds to a person identified as a blacklisted individual entering the facility (See Figure 9, Abstract – “giving every user (Authorized User [AU], Unauthorized User [UU] or Special User [SU]) a User Category Window”, Paragraph 0011 – “an unauthorized entry detection device performing image processing on the basis of a video of the whole inside of the authentication room photographed by the camera, and deciding “absence”, “authorized entry”, or “unauthorized entry”, for a state inside the authentication room”, Paragraph 0051, claim 1, and the Examiner interprets the categorization of UU is a blacklisted individual). 
The teachings of Johnson et al., Flynn, and Elbling et al. are related because all are monitoring persons locations to make appropriate decisions. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the monitoring system of Johnson et al. in view of Flynn to incorporate the identification of blacklisted customers of Elbling et al. in order to ensure access to locations is kept secure.

Regarding Claim 18: Johnson et al. in view of Flynn teach the limitations of claim 15. 
Johnson et al. in view of Flynn do not specifically disclose the following. However, Elbling et al. further teach wherein the identified security incident corresponds to an unauthorized person attempting to enter a secure area (See Figure 9, Abstract – “giving every user (Authorized User [AU], Unauthorized User [UU] or Special User [SU]) a User Category Window”, Paragraph 0011 – “an unauthorized entry detection device performing image processing on the basis of a video of the whole inside of the authentication room photographed by the camera, and deciding “absence”, “authorized entry”, or “unauthorized entry”, for a state inside the authentication room”, Paragraph 0051, and claim 1). 
The teachings of Johnson et al., Flynn, and Elbling et al. are related because all are monitoring persons locations to make appropriate decisions. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2015/0187038 A1) in view of Flynn (US 2003/0122667 A1) and further in view of Lewis (US 2012/0286932 A1).

Regarding Claim 20: Johnson et al. in view of Flynn teach the limitations of claim 15. Johnson et al. in view of Flynn do not specifically disclose the following. However, Lewis further teaches wherein the identified security incident corresponds to a fire evacuation (See Figure 6A, Paragraph 0023 – “incident such as a fire, gas leak, security threat, or terrorist attack”, Paragraph 0038 – “used by the person to indicate that an incident, such as an injury, fire, or non-specified emergency has occurred”, Paragraph 0046, and Paragraph 0075 – “detector 658 detecting incident 684, an audible alarm signal (e.g., fire alarm signal) may be generated”). 
The teachings of Johnson et al., Flynn, and Lewis are related because all are monitoring persons locations to make appropriate decisions. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the monitoring system of Johnson et al. in view of Flynn to incorporate the fire evacuation of Lewis in order to ensure that incidents noticed by the system are addressed, thereby ensuring customer safety.

Conclusion
The prior art made of record, but not relied upon is considered pertinent to Applicant's disclosure is listed on the attached PTO-892 and should be taken into account / considered by the Applicant upon reviewing this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683